2 Reported in 121 P.2d 953.
This is a disbarment proceeding. Respondent was charged with unethical conduct on a number of counts. Trial thereon to a trial committee of the state bar association resulted in recommendation, in view of his previous reputation as a lawyer having been good, that respondent be reprimanded by the board of governors and admonished that, in the event other meritorious complaints are filed against him, his record in that proceeding would be used against him.
Subsequent to the foregoing recommendation, and prior to action thereon by the board of governors, additional complaint *Page 737 
was made against respondent on three counts of having failed to properly account to clients for moneys coming into respondent's possession as attorney. The trial committee found that respondent was guilty as charged, reversed its prior recommendation, and, in lieu thereof and upon the whole record, recommended that respondent be disbarred. Upon review of the findings and recommendations of the trial committee, the board of governors of the state bar association recommended that an order be entered by this court disbarring respondent from the further practice of law in this state.
It is unnecessary to review the evidence in this case. We are convinced by our examination of the record that the recommendation of the board of governors of the state bar association should be approved. It is ordered that the respondent be, and he is hereby, permanently disbarred from the practice of law in this state.
ALL CONCUR.
 *Page 1